Case 1:21-cv-00097-TSK Document 1 Filed 07/21/21 Page 1 of 10 PageID #: 1



                                                                                            ‘It,’...21
                         IN THE UNITED STATES DISTRICT COURT                           bi~.              202,
                      FOR THE NORTHER DISTRICT OF WEST VIRGINIA                       ‘~L~CoU
                                                                                            G,

                                    CLARKSBURG DIVISION


 PEGGY A. TOOTHMAN, as Personal
 Representative of the Estate of DONALD
 B. TOOTHMAN,                                    : Civil Action No.      I     ~
         Plaintiff,                                                      ~ ~




         V.

 HUNTINGTON BANCSHARBS
 INCORPORATED, a West Virginia                   : Jury Demand
 Foreign Corporation, and J.P. KNUTSEN,
 Individually

         Defendants.


                                   NOTICE OF REMOVAL

       PLEASE TAKE NOTICE THAT the Defendant, Huntington l3ancshares Incorporated and

J.P. Knutsen invoke the diversity jurisdiction of this Honorable Court on the following grounds:

        1.       On June 1, 2021, Plaintiff Peggy A. Tootbman, as Personal Representative of the

Estate of Donald E. Toothrnan, filed a Complaint in the Circuit Court of Marion County, West

Virginia in which Huntington Baneshares Incorporated and 3.P. Knutsen are named as defendants

therein. See Exhibit A Complaint.
                         —




       2.        This state court action is pending before the Circuit Court of Marion County, West

Virginia at Civil Action No. 21 -C-72, which lies within this Honorable Court’s District.

       3.        Plaintiff served the Summons and Complaint upon the Secretary of State of West

Virginia, as Huntington Bancshares Incorporated’s statutory attorney-in-fact, on June 22, 2021.

See Exhibit B,


                                                 1
Case 1:21-cv-00097-TSK Document 1 Filed 07/21/21 Page 2 of 10 PageID #: 2




       4.      Defendants aver that J.P. Knutsen was personally served with the Summons and

Complaint on June 23, 2021. See Exhibit C.

        5.     Accordingly, this Notice of Removal has been timely ified within thirty (30) days

of Huntington Bancshares Incorporated and/or J.P. Knutsen’s receipt of the Summons and

Complaint. See 28 U.S.C.       §   1446(b).

                                       REMOVAL JURISDICTION

        6.     28 U.S.C.   §   1441(a) provides that “any civil action brought in a State court of which

district courts of the United States have original jurisdiction, may be removed by the defendant or

the defendants, to the district court of the United States for the district and division embracing the

place where such action is pending.”

        7.     28 U.S.C.   §       1441(b) permits removal solely on the basis of 28 U.S.C.   §   1332(a),

namely diversity jurisdiction.

        8.     28 U.S.C.       §     1332(a) sets forth the basic requirements for proper diversity

jurisdiction; in particular, there must be (1) complete diversity of citizenship between the parties

and (2) the amount in controversy must exceed $75,000.

        9.     “Section 1332 requires complete diversity of citizenship; that is, the citizenship of

each plaintiff must be diverse from the citizenship of each and every defendant.” Cent. W. Va.

Energy Co. v. Mountain State Carbon, LLC, 636 F.3d 101, 103 (4th Cir.2011) (citing Caterpillar.

Inc. v. Lewis, 519 U.S. 61, 68, 117 S.Ct. 467, 136 L.Ed.2d437 (1996)).

        10.    When a defendant removes a case based on diversity of citizenship, courts are

permitted to look to materials outside the pleadings, including documents appended to a notice of

removal that convey information essential to the court’s jurisdictional analysis. See Romano v.

Kazacos, 609 F.3d 512, 520 (2d Cir.2010)); see also Yongo v. Nationwide Affinity Ins. Co. of


                                                      2
Case 1:21-cv-00097-TSK Document 1 Filed 07/21/21 Page 3 of 10 PageID #: 3




      No. 5:07-CV-94-D, 2008 WL 11504849, at *2 (E.D.N.C. Apr. 10, 2008), report and

recommendation adopted sub nom. Yongo v. Nationwide Mut. Ins. Co., No. 5:07-CV-94-D, 2008

WL 6582152 (E.D.N.C. May 18, 2008), aff’d sub nom. Yongo v. Nationwide Ins. Co., 299 F.

App’x 259 (4th Cir. 2008) citing Coury v. Prot, 85 F.3d 244 249 (5th Cir. 1996) (“In making a

jurisdictional assessment, a federal court is not limited to the pleadings; it may look to any record

evidence, and may receive affidavits, deposition testimony or live testimony concerning the facts

underlying the citizenship ofthe parties,”); District of Columbia ex rd. American Combustion Inc.

v. Transamerica Ins. Co., 797 F.2d 1041, 1044 (D.C. Cir. 1986) (“The whole record may be

searched to detemiine if diversity existed.”); Land v. Dollar, 330 U.S. 731, 735 n. 4, 67 S. Ct.

1009, 1011, 91 L. Ed. 1209 (1947) (“when a question of a district courtts jurisdiction is raised...the

court may inquire by affidavits or otherwise. into the facts as they exist.”)(internal citations

omitted).

A.      Diversity of Citizenship

        11.    28 U.S.C.   §   1332(a) provides district courts with “original jurisdiction of all civil

actions where the matter in controversy.. .is between citizens of different States,”

        12.    An individual is a citizen of the state in which he or she is domiciled. Johnson v.

Advance Am., 549 F.3d 932, 937 n. 2 (4th Cir.2008).

        13.     “For federal diversity jurisdiction purposes, a corporation is a citizen of the states

in which it has been incorporated and in which it has its principal place of business.” Cent. W.

Virginia Energy Co. v. Mountain State Carbon, LLC, 636 F.3d 101, 102 (4th Cir. 2011).

        14.     Plaintiff Peggy A. Toothman, as Executrix of the Estate of Donald E.

Toothman is and was at all times relevant hereto, a resident of Kanawha County, West

Virginia. See Exhibit A at ¶1.


                                                    3
Case 1:21-cv-00097-TSK Document 1 Filed 07/21/21 Page 4 of 10 PageID #: 4




        15,     Defendant Huntington Baneshares Incorporated is a Maryland corporation, with its

principal place of business in Ohio. See Exhibits D and E.

        16.     All times relevant hereto, Defendant, LP. Knutsen has maintained his domicile at

377 North Moreland Street, Bobtown PA 15315. See Exhibit F.

        17.     In accordance with the requirements of 28 U.S.C. § 1332(a), there exists diversity

of citizenship between the parties to this matter and, on the basis of diversity of citizenship,

removal is appropriate. 28 U.S.C. §~ 1441, 1332.

B,      Amount in Controversy

        18.     28 U.S.C. § 1332(a) provides district courts with “original jurisdiction of all civil

actions where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest

and costs...”

        19.     “[Wjhere the plaintiff has made no specific allegation as to the amount in

controversy, courts have held that a defendant wishing to remove a case to federal court based on

diversity jurisdiction must offer ‘competent proof’ that the jurisdictional requirements are met.”

At the very least, this proof must be by a preponderance of the evidence. Mulvey v. PNC Bank,

Nati Ass’n, No, 3:10-CV-66, 2010 WL 11635951, at *1 (N.D.W. Va. Sept. 7, 2010) (internal

citations omitted).

        20.     “[Tjhe amount in controversy is determined by considering the judgment that

would be entered if the plaintiff prevailed on the merits of his case as it stands at the time of

removal. To calculate this amount, a court must consider the entire record and make an

independent evaluation of whether the amount in controversy has been satisfied.” Heller v.

TriEnergy. Inc., 877 F. Supp. 2d 414, 427 (~N.D.W. Va. 2012).

        21.     In conducting its analysis, the court may consider:


                                                  4
Case 1:21-cv-00097-TSK Document 1 Filed 07/21/21 Page 5 of 10 PageID #: 5




                 the type and extent of the plaintiffs injuries and the possible
                 damages recoverable therefore, including punitive damages if
                 appropriate, The possible damages recoverable may be shown by
                 the amounts awarded in other similar cases. Another factor for the
                 court to consider would be the expenses or losses incurred by the
                 plaintiff up to the date the notice of removal was filed. The
                 defendant may also present evidence of any settlement demands
                 made by the plaintiff prior to removal although the weight to be
                 given such demands is a matter of dispute among courts.

       I4.    citing Watterson v. GMRI, Inc., 14 F.Supp.2d 844, 850 (S.D.W.Va.1997) (internal

citations omitted).

       22.        “[A] good faith claim for punitive damages may augment compensatory damages

in determining the amount in controversy unless it can be said to a legal certainty that the plaintiff

cannot recover punitive damages in the action.” See Bryant v. Wal—Mart, 117 F.Supp.2d 555, 556—

557 (S.D.W.Va.2000).

       23.       The Court may consider pre-complaint settlement demands in assessing whether

the amount in controversy exceeds $75,000. See Heller v. TriEnergy. Inc., 877 F. Supp. 2d 414,

428 (N.D.W. Va. 2012).

        24.      In the present case, Plaintiff alleges that Mr. Toothmau tripped and fell over a wheel

stop and/or curb stop in the parking lot outside of a Huntington Bancshares bank on June 3, 2019.

Plaintiff alleges that Mr. Toothman suffered “serious and permanent injuries and damages,

including but not limited to a brain hemorrhage.” See Exhibit A at ¶8-9.

        25.      Plaintiff alleges that the Defendants were negligent, and that they acted in a.

malicious, willful, wanton, reckless and/or grossly negligent manner by failing to keep their

premises in a reasonably safe condition, for failing to warn of hidden dangers and defects on the

property, by failing to inspect the premises for dangerous conditions, by failing to warn customers

of the dangerous condition, and in permitting the hazard to exist. See Exhibit A at ¶~f17-32.


                                                   5
Case 1:21-cv-00097-TSK Document 1 Filed 07/21/21 Page 6 of 10 PageID #: 6




       26.     Plaintiff alleges that the Defendants caused Mr. Toothnian to suffer serious and

permanent bodily injury and tremendous physical and mental pain and suffering, medical

expenses, loss of the ability to perform household services, loss of the ability to enjoy life,

humiliation, embarrassment, annoyance, anxiety, aggravation, mental anguish, inconvenience,

emotional distress, a loss in ability to perform daily activities, and economic damages. See

Exhibit A at ¶32.

       27.     Plaintiff alleges that she is entitled to punitive damages from these Defendants due

to their aforementioned willfUl, wanton, and reckless conduct, See Exhibit A at ¶33.

       28.     Plaintiff also sets forth claims for negligent and intentional spoliation of evidence.

See Exhibit A at ¶~J3 3-62. In support of these claims, Plaintiff alleges that Plaintiff’s counsel sent

a Letter of Representation to Huntington Bancshares Incorporated on February 10, 2020 and

March 5, 2020 and demanded that Defendants preserve all evidence related to Mr. Toothman’ s fall

and that despite said demand, the Defendants knowingly and intentionally destroyed evidence to

prevent Plaintiff from proving her claims. See Exhibit A at ¶‘jJ49-50, 56-57.

       29.     Plaintiff claims the following damages:

                       (1)     special damages for the Defendants’ negligence;
                       (2)     general damages for the Defendants’ negligence;
                       (3)     prejudgment and post judgment interest;
                       (4)     punitive damages
                       (5)     costs and expenses, including attorney’s fees;
                       (6)     all other damages set forth in this Complaint;
                       (7)     all other damages proximately caused by the negligence of the
                               Defendants;
                       (8)     all damages allowed by West Virginia law as a result of
                               Defendants’ spoliation of evidence including but not limited to
                               punitive damages, monetary sanctions, and all other sanctions
                               and damages otherwise available to Plaintiff under West Virginia
                               law, and
                       (10)    such other and further relief as deemed Just and proper by the
                               Court.


                                                  6
Case 1:21-cv-00097-TSK Document 1 Filed 07/21/21 Page 7 of 10 PageID #: 7




       See Exhibit A Wherefore clause at p. 10-11.
                        —




       30.     In a June 3, 2020 Demand Letter, attached hereto as Exhibit G, Plaintiff noted that

Mr. Toothman’s related medical expenses totaled $34,248.82. See Exhibit G at p. 4.

       31.     Further, Plaintiff represents that Mr. Toothman suffered “severe injuries and

substantial damages” and “immense pain and suffering” as a result of his fall including:

                   •    A large laceration above his right eye;
                   •    A tear in his right arm;
                   •    Abrasions to his body;
                   •    Bilateral knee contusions;
                   •    Bilateral knee abrasions; and
                   •    A cortical hemorrhage in the frontal region of his head,

       See Exhibit G at pp. 1, 3-4.

       32.     Mr. Toothman was treated at Fairmont Regional Medical Center and in the

Intensive Care Unit at Ruby Memorial hospital. He underwent diagnostic imaging of his ribs,

cervical spine, head, pelvis, hand, and wrist. Plaintiff avers that Mr. Toothman “just wasn’t the

same” after his fall; that he suffered from Alzheimer’s, and that his brain hemorrhage exacerbated

his condition. Mr. Toothman passed away a few months after his fall, in September 2019. See

Exhibit G at pp. 4-5.

       33.     As compensation for his injuries and to deter and punish the Defendants for their

alleged reckless conduct, Plaintiff demanded $375,000 to resolve this dispute.

       34.     Accordingly, and based on the allegations contained within the Complaint and

Demand Letter, the amount in controversy meets the jurisdictional requirement of a value

exceeding the “sum or value of $75,000” as required by 28 U.S.C.     §   1332(a).

       WHEREFORE, Defendants, Huntington Baneshares Incorporated and J.P.                      Knutsen

invoke the diversity jurisdiction of this Honorable Court pursuant to 28 U.S.C.     §§   1441 and 1332,

having met the jurisdiction requirements of (1) complete diversity of citizenship between the

                                                  7
Case 1:21-cv-00097-TSK Document 1 Filed 07/21/21 Page 8 of 10 PageID #: 8




parties and (2) an amount in controversy exceeding $75,000 and, therefore, respectfully request

that this action be removed from the Circuit Court of Marion County, West Virginia to the United

States District Court for the Northern District of West Virginia.



                                                             Respectfully submitted by:

                                                             /s/ Kevin M Ward
                                                             P. Joseph Craycraft, Esq. (WV 7920)
                                                             Kevin M. Ward, Esq, (WV 12636)
                                                             Swartz Campbell, LLC
                                                              1233 Main Street, Suite 1000
                                                             Wheeling, WV 26003
                                                             Phone (304) 232-2790
                                                             Fax (304) 232-2659

                                                              Counsel for Defendants




                                                  8
Case 1:21-cv-00097-TSK Document 1 Filed 07/21/21 Page 9 of 10 PageID #: 9




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHER DISTRICT OF WEST VIRGINIA

                                   CLARKSBURG DIVISION


 PEGGY A. TOOTHMAN, as Personal
 Representative of the Estate of DONALD
 E. TOOTHMAN,                                    : Civil Action No.

         Plaintiff,

         V.


 HUNTINGTON BANCSHARES
 INCORPORATED, a West Virginia                      Jury Demand
 Foreign Corporation, and J.P. KNUTSEN,
 Individually

         Defendants.


                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing NOTICE OF REMOVAL

has been filed and served this 2l~~ day of July 2021 via ECF filing to counsel of record as follows:

                                        S. Brooks West, II
                                        David A. Dobson
                                    WEST LAW FIRM, L.C.
                                  1514 Kanawha Boulevard East
                                              Suite 2
                                     Charleston, WV 25311

                                       Counsel for Plaintiff

                                                               Respectfully submitted by:

                                                               /s/ Kevin M Ward
                                                               P. Joseph Craycraft, Esq. (WV 7920)
                                                               Kevin M. Ward, Esq, (WV 12636)
                                                               Swartz Campbell, LLC
                                                               1233 Main Street, Suite 1000
                                                               Wheeling, WV 26003
                                                               Phone (304) 232-2790
                                            Page 1 of2
Case 1:21-cv-00097-TSK Document 1 Filed 07/21/21 Page 10 of 10 PageID #: 10




                                              Fax (304) 232-2659

                                              Counsel for Defendants




                                 Page2of2
